CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 5/18/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 5/18/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Wang, Hirota and Mestha does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments and amendments, see Remarks, filed 9/12/2022, with respect to the rejection(s) of claim(s) 1, 7-9, 11-13 and 19-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (U.S. Patent Pub. No. 2017/0273658, hereafter referred to as Wang) in view of Hirota et al (U.S. Patent Pub. No. 2014/0024918, hereafter referred to as Hirota) in view of Lenehan et al (U.S. Patent Pub. No. 2017/0000355, hereafter referred to as Lenehan).
The Examiner finds that Wang teaches an ultrasound device that is able to image the vessels. Specifically, Wang teaches The main applications of the technology include, but are not limited to, the imaging of arteries, veins, capillaries (the smallest blood vessels), pigmented tumors such as melanomas, hematomas, acute burns, and or sentinel lymphatic nodes in vivo in humans or animals. Embodiments of the invention may use the spectral properties of intrinsic optical contrast to monitor blood oxygenation (oxygen saturation of hemoglobin), blood volume (total hemoglobin concentration), and even the metabolic rate of oxygen consumption; it may also use the spectral properties of a variety of dyes or other contrast agents to obtain additional functional or molecular-specific information. In other words, embodiments of the invention are capable of functional and molecular imaging, paragraph 49. Hirota teaches a photoacoustic image reconstructing means 25 and the ultrasound image reconstructing means 26 are capable of generating volume data that represent three dimensional regions of subjects. However, in the method of the present embodiment, projection images and tomographic images to be described later are generated prior to the volume data being generated. The functions regarding this point will be described hereinafter, paragraph 101. The Examiner finds that Hirota and Wang teaches similar image processing for detecting features in the blood vessels. Lenehan teaches a methods and diagnostic systems provide for assessing changes in arterial volume of a limb segment of a mammal and for assessing endothelial function of a mammal. In one aspect, a diagnostic system determines amplitudes of component pulse waves of detected volume pulse waves of a limb segment detected during a baseline period to determine a baseline arterial volume of the limb segment. The diagnostic system determines amplitudes of component pulse waves of detected volume pulse waves of the limb segment detected during a time period after a stimulus has been applied to the mammal to induce a period of change in the arterial volume of the limb segment, paragraph 12. The Examiner has combined Lenehan with Wang and Hirota since they are related to image processing of blood vessels and ultrasound imaging. The Examiner has detailed the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 11, 12, 13, 19, 20, 21, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (U.S. Patent Pub. No. 2017/0273658, hereafter referred to as Wang) in view of Hirota et al (U.S. Patent Pub. No. 2014/0024918, hereafter referred to as Hirota) in view of Lenehan et al (U.S. Patent Pub. No. 2017/0000355, hereafter referred to as Lenehan).

Regarding Claim 1, Wang teaches a medical imaging system including circuitry configured to: apply a surface acoustic wave to the tissue to interact with the vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.), having increased dilation (paragraph 72, paragraph 73, paragraph 78, paragraph 80, Wang); capture an image of the tissue when the surface acoustic wave interacts with the vessel (paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose apply a flow modifying pulse to tissue, the flow modifying pulse being configured to modify a pulse a liquid to increase dilation of a vessel surrounded by the tissue; identify a property of the vessel from the captured image.  
Hirota is in the same field of art of medical imaging. Further, Hirota teaches identify a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the image of the vessel and display the flow and depth that is taught by Hirota, specifically, Wang teaches ultrasound device that determine flows, but does not determine location information, Hirota’s depth information can be combined with Hirota, to make the invention of an ultrasound device that captures; thus, one of ordinary skilled in the art would be motivated to combine the references since it had been difficult to display photoacoustic images within short periods of time (paragraph 4, Hirota).
Wang in view of Hirota does not explicitly disclose apply a flow modifying pulse having a fixed force amplitude to tissue, the flow modifying pulse being configured to modify a pulse of liquid to increase dilation of a vessel surrounded by the tissue.
Lenehan is in the same field of art of medical imaging of vessels. Further, Lenehan teaches apply a flow modifying pulse having a fixed force amplitude to tissue, the flow modifying pulse being configured to modify a pulse of liquid to increase dilation of a vessel surrounded by the tissue (Figure 2 item 106, paragraph 36-paragraph 43, Lenehan teaches using the cuff around the patient arm, the POSITA would interpret that the fixed force amplitude of the cuff is used to release the blood into the vessel that increasing dilation of the vessel, furthermore, Lenehan teaches a doppler transducer for the measuring blood flow velocity.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by incorporating the cuffing to the arm that is taught by Lenehan to the Wang and Hirota imaging of the blood vessels, to make the invention of an ultrasound device that captures the blood vessels of the person as the blood is released into the vessels using a cuffing device; thus, one of ordinary skilled in the art would be motivated to combine the references since a clinical need exists for a system and method that are inexpensive, easy to perform, non-invasive, well tolerated by patients, and provide an indication of the ability arteries to respond to an increase in blood flow (paragraph 11, Lenehan).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

In regards to Claims  7 & 19, Wang, Hirota, and Lenehan discloses generate a single surface acoustic wave to interact with the vessel (paragraph 123, Hirota); capture a plurality of images of the surface acoustic wave and identify a property of the vessel from a comparison of the plurality of captured images (paragraph 123-jparagraph 125, Hirota).  

In regards to Claims 8 & 20, Wang, Hirota, and Lenehan discloses whereby the property is the depth of the vessel within the tissue (paragraph 123-paragraph 125, Hirota).  

In regards to Claims  9 & 21, Wang, Hirota, and Lenehan discloses wherein the circuitry is configured to apply a laser speckle pattern to the tissue as the surface acoustic wave is applied (paragraph 41, paragraph 49, Wang); and identify the property of the vessel from the captured speckle pattern (paragraph 91, paragraph 100, Wang).  

In regards to Claim 11 & 22, Wang, Hirota, and Lenehan discloses wherein the vessel is vasculature and the liquid is blood (paragraph 41-paragraph 49, Wang). 

In regards to Claim 12, Wang, Hirota, and Lenehan discloses wherein the circuitry comprises wave application circuitry configured to apply the surface acoustic wave to the tissue and imaging circuitry configured to capture an image of the tissue (paragraph 24, paragraph 37-paragraph 41, Wang). 


Regarding Claim 13, Wang teaches a medical imaging method including applying a surface acoustic wave to the tissue to interact with the vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.) having increased dilation (paragraph 72, paragraph 73, paragraph 78, paragraph 80, Wang);
capturing an image of the tissue when the surface acoustic wave interacts with the vessel (paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose applying a flow modifying pulse a tissue, the flow modifying pulse to modifying a pulse of liquid to increase dilation of a vessel surrounded by the tissue; identifying a property of the vessel from the captured image.  
Hirota is in the same field of art of medical imaging. Further, Hirota teaches identifying a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the image of the vessel and display the flow and depth that is taught by Hirota, specifically, Wang teaches ultrasound device that determine flows, but does not determine location information, Hirota’s depth information can be combined with Hirota, to make the invention of an ultrasound device that captures; thus, one of ordinary skilled in the art would be motivated to combine the references since it had been difficult to display photoacoustic images within short periods of time (paragraph 4, Hirota).
Wang in view of Hirota does not explicitly disclose apply a flow modifying pulse having a fixed force amplitude to tissue, the flow modifying pulse being configured to modify a pulse of liquid to increase dilation of a vessel surrounded by the tissue.
Lenehan is in the same field of art of medical imaging of vessels. Further, Lenehan teaches apply a flow modifying pulse having a fixed force amplitude to tissue, the flow modifying pulse being configured to modify a pulse of liquid to increase dilation of a vessel surrounded by the tissue (Figure 2 item 106, paragraph 36-paragraph 43, Lenehan teaches using the cuff around the patient arm, the POSITA would interpret that the fixed force amplitude of the cuff is used to release the blood into the vessel that increasing dilation of the vessel, furthermore, Lenehan teaches a doppler transducer for the measuring blood flow velocity.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by incorporating the cuffing to the arm that is taught by Lenehan to the Wang and Hirota imaging of the blood vessels, to make the invention of an ultrasound device that captures the blood vessels of the person as the blood is released into the vessels using a cuffing device; thus, one of ordinary skilled in the art would be motivated to combine the references since a clinical need exists for a system and method that are inexpensive, easy to perform, non-invasive, well tolerated by patients, and provide an indication of the ability arteries to respond to an increase in blood flow (paragraph 11, Lenehan).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 23, Wang, Hirota, and Lenehan discloses a computer program product including computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 13 (paragraph 113, Wang).


Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang,  Hirota, Lenehan in view of Slayton et al (U.S. Patent Pub. No. 2015/0165243, hereafter referred to as Slayton).


Regarding Claim 10, Wang, Hirota, and Lenehan teaches an ultrasound device that capture images.
Wang, Hirota, and Lenehan does not explicitly disclose wherein the circuitry is provided in an endoscope.
Slayton is in the same field of art of ultrasound imaging. Further, Slayton teaches wherein the circuitry is provided in an endoscope (paragraph 55, Slayton).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Hirota, and Lenehan by incorporating the dilating of vessels and inserting the ultrasound device in the endoscopic that is taught by Slayton, to make the invention to make an invention that is able to insert a small ultrasound device into an endoscope that is able to image dilate vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since prolonged inflammation, known as chronic inflammation, leads to a progressive shift in the type of cells present at the site of inflammation and is characterized by simultaneous destruction and healing of the tissue from the inflammatory process (paragraph 8, Slayton).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Allowable Subject Matter
Claims 4, 5, 6, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664